DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on March 8, 2021 has been received. Claims 1-27 are currently pending, of which claims 2, 11-17, and 23-27 are withdrawn.
Claims 1, 3-10, and 18-22 are presented for examination below.
Response to Arguments
Applicant’s arguments filed on March 8, 2021 have been fully considered but are not deemed to be persuasive. 
Applicant argues that Kostrzewski’s strips 309, 310 do not follow the teres major muscle and “actually are the inverse of the teres major muscle” (see pages 11-13 of Applicant’s Remarks). Applicant concedes that “there are two portions of the shirt strips 309, 310 that overlap the teres major muscle [but] these overlap portions do not ‘follow’ the teres major muscle as claim 1 requires. The shirt strips 309, 310 do the opposite and extend in directions opposite those of the teres major muscles” (see page 13 of Applicant’s Remarks).
The Examiner respectfully disagrees. The word “follow” is extremely broad and has a common meaning of: “to go, proceed, or come after” (see definition 1 of “follow” via Merriam-Webster.com). As such, it is respectfully submitted that Kostrzewski’s strips, which overlap the teres major muscle, as conceded by Applicant, do follow the teres major muscle inasmuch as claimed. 
MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Because Applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Applicant also asserts that the use of “configured” is a structural limitation and not merely intended use” (see page 13 of Applicant’s Remarks).
The Examiner respectfully disagrees. Each and every one of the “configured” limitations of claim 1 (and corresponding limitations of claim 18) refers to a location of the respective support section in relation to a portion of the intended wearer’s body. The body itself does not form a part of the claimed invention, and therefore it is unclear how limitations such as “configured to follow a teres major muscle” can be structural. The claims are drawn to a garment, not a body in combination with a garment, and therefore the location of the support sections on the particular wearer will vary based on the size and proportions of the wearer, as noted above. As such, said “configured to follow” limitations are functional limitations, as they relate to the ability of the garment to perform the functions claimed (i.e., following the claimed muscles).
As noted on at least page 7 of the Non-Final Rejection, and in the updated rejection(s) below, “Regarding the limitations “an upper-body first support section situated in a site configured to follow at least a portion of a psoas major muscle,” “an upper-body second support Kostrzewski discloses first, second, and third support sections that are situated in areas of the garment that are configured to cover, overlap, or extend very near to the claimed muscles, and are therefore capable of being used to cover the claimed muscles, depending on the size and proportions of the particular wearer. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II)” (emphasis added).
Furthermore, it is noted that the recitations of “configured to follow at least a portion of a psoas major muscle,” “configured to follow a supraspinatus muscle,” and “configured to follow a teres major muscle” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Kostrzewski discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
See updated rejection(s) below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostrzewski (US Patent No. 6,533,864).
Regarding claim 1, Kostrzewski discloses clothing for covering a body of a wearer (110, see Figs. 1-4 and column 1, line 18 - column 2, line 41), the clothing comprising:
an upper-body piece (130a, 130b) for covering at least a portion of an upper half of the body (see Figs. 1-4 and column 2, lines 1-42); and
an upper-body support unit (plurality of shirt strips as shown in Figs. 1-4 and described in column 2, line 42 – column 5, line 13) formed on the upper-body piece; wherein the upper-body support unit includes:
an upper-body first support section (302, 303, 307, 308) situated in a site configured to follow at least a portion of a psoas major muscle (see Fig. 1; column 2, line 42 – column 3, line 7; and column 4, line 25 – column 5, line 13),
an upper-body second support section (301, 315, 316) situated in a site configured to follow a supraspinatus muscle (see Fig. 2; column 2, lines 43-50; column 3, lines 50-67; and column 4, line 25 – column 5, line 13), and

Regarding the limitations “an upper-body first support section situated in a site configured to follow at least a portion of a psoas major muscle,” “an upper-body second support section situated in a site configured to follow a supraspinatus muscle,” and “an upper-body third support section situated in a site configured to follow a teres major muscle,” Kostrzewski discloses first, second, and third support sections that are situated in areas of the garment that are configured to cover, overlap, or extend very near to the claimed muscles, and are therefore capable of being used to cover the claimed muscles, depending on the size and proportions of the particular wearer. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Furthermore, it is noted that the recitations of “configured to follow at least a portion of a psoas major muscle,” “configured to follow a supraspinatus muscle,” and “configured to follow a teres major muscle” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Kostrzewski discloses the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 5, Kostrzewski further discloses wherein the upper-body first support section (302, 303, 307, 308), the upper-body second support section (301, 315, 316), and the upper-body third support section (309, 310) are each disposed in a mirror-symmetrical geometry (see at least Figs. 1-4).

Regarding claim 6, Kostrzewski further discloses wherein the upper-body support unit (plurality of shirt strips as shown in Figs. 1-4 and described in column 2, line 42 – column 5, line 13) is constituted from a taping medium (spandex strips as described in column 2, lines 9-20; note that claim 6 does not require any particular material for the taping medium, and the spandex strips are formed as narrow flexible strips, i.e., tapes, see definitions 1 and 4 of “tape” via Merriam-Webster.com) affixed to at least either a front side (130a) or a rear side (130b) of the upper-body piece (130a, 130b; see Figs. 1-4 and 9 and column 2, lines 9-20).

Regarding claim 10, Kostrzewski further discloses wherein the upper-body piece (130a, 130b) has the form of a T-shirt (see Figs. 1-4 and column 2, lines 1-9; note that Kostrzewski discloses wherein any sleeve length may be used).

Regarding claim 18, Kostrzewski discloses clothing for covering a body of a wearer (110, see Figs. 1-4 and column 1, line 18 - column 2, line 41), the clothing comprising:
an upper-body piece (130a, 130b) for covering at least a portion of an upper half of the body (see Figs. 1-4 and column 2, lines 1-42); and

an upper-body first support section (301, 315, 316) situated in a site configured to follow a supraspinatus muscle (see Fig. 2; column 2, lines 43-50; column 3, lines 50-67; and column 4, line 25 – column 5, line 13), and
an upper-body second support section (309, 310) situated in a site configured to follow a teres major muscle (see Fig. 2; column 3, lines 8-28; and column 4, line 25 – column 5, line 13).
Regarding the limitations “an upper-body second support section situated in a site configured to follow a supraspinatus muscle,” and “an upper-body third support section situated in a site configured to follow a teres major muscle,” Kostrzewski discloses second and third support sections that are situated in areas of the garment that are configured to cover, overlap, or extend very near to the claimed muscles, and are therefore capable of being used to cover the claimed muscles, depending on the size and proportions of the particular wearer. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Furthermore, it is noted that the recitations of “configured to follow a supraspinatus muscle,” and “configured to follow a teres major muscle” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 See MPEP 2173.05(g).

Regarding claim 20, Kostrzewski further discloses wherein the upper-body first support section (301, 315, 316), and the upper-body second support section (309, 310) are each disposed in a mirror-symmetrical geometry (see at least Figs. 1-4).

Regarding claim 21, Kostrzewski further discloses wherein the upper-body support unit (plurality of shirt strips as shown in Figs. 1-4 and described in column 2, line 42 – column 5, line 13) is constituted from a taping medium (spandex strips as described in column 2, lines 9-20; note that claim 6 does not require any particular material for the taping medium, and the spandex strips are formed as narrow flexible strips, i.e., tapes, see definitions 1 and 4 of “tape” via Merriam-Webster.com) affixed to at least either a front side (130a) or a rear side (130b) of the upper-body piece (130a, 130b; see Figs. 1-4 and 9 and column 2, lines 9-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski, as applied to claims 1 and 18 above, in view of Semba (US PG Pub 2009/0265828).
Regarding claim 3, Kostrzewski discloses the limitations of claim 1, as discussed above, but fails to specifically disclose wherein a width of the upper-body first support section, a width of the upper-body second support section, and a width of the upper-body third support section are each not greater than 50 mm. Kostrzewski appears to depict relatively thin strips of material, but is silent as to the exact dimensions of the support sections.
However, Semba teaches an upper body garment (1) having a plurality of support sections (20) for supporting portions of the wearer’s upper body (see Figs. 1-6 and paragraphs 0002, 0005-007, and 0028-0030), wherein the width of each section is between 2-4 cm (i.e., 20-40mm) and preferably approximately 2.5cm (25 mm; see paragraphs 0012, 0034, and 0035, 
Therefore, based on Semba’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s support sections to each be 20-40mm wide (i.e., not greater than 50mm), as such a width would allow for enhanced support and comfort and would prevent the support sections from digging into the wearer’s body.
Furthermore, such a modification would have involved a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 4, Kostrzewski discloses the limitations of claim 3, as discussed above, but fails to specifically disclose wherein the width of the upper-body first support section, the width of the upper-body second support section, and the width of the upper-body third support section are each in a range between 1 mm and 25 mm. Kostrzewski appears to depict relatively thin strips of material, but is silent as to the exact dimensions of the support sections.
However, Semba teaches an upper body garment (1) having a plurality of support sections (20) for supporting portions of the wearer’s upper body (see Figs. 1-6 and paragraphs 0002, 0005-007, and 0028-0030), wherein the width of each section is between 2-4 cm (i.e., 20-40mm) and preferably approximately 2.5cm (25 mm; see paragraphs 0012, 0034, and 0035, 0040, and 0041), so as to allow for enhanced support and comfort and to prevent the support sections from digging into the wearer’s body (see paragraph 0012).

Furthermore, such a modification would have involved a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 19, Kostrzewski discloses the limitations of claim 18, as discussed above, but fails to specifically disclose wherein a width of the upper-body first support section and a width of the upper-body second support section are each not greater than 50 mm. Kostrzewski appears to depict relatively thin strips of material, but is silent as to the exact dimensions of the support sections.
However, Semba teaches an upper body garment (1) having a plurality of support sections (20) for supporting portions of the wearer’s upper body (see Figs. 1-6 and paragraphs 0002, 0005-007, and 0028-0030), wherein the width of each section is between 2-4 cm (i.e., 20-40mm) and preferably approximately 2.5cm (25 mm; see paragraphs 0012, 0034, and 0035, 0040, and 0041), so as to allow for enhanced support and comfort and to prevent the support sections from digging into the wearer’s body (see paragraph 0012).
Therefore, based on Semba’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified 
Furthermore, such a modification would have involved a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski, as applied to claim 6, in view of Chapuis (US PG Pub 2011/0302686).
Regarding claim 7, Kostrzewski discloses the limitations of claim 6, as discussed above, but fails to disclose wherein the taping medium is an adhesive tape on one side of which a heat-activated adhesive is applied.
However, Chapuis teaches an upper body support garment (2) having a textile base (10) and at least one support section (61, 62) formed from a taping medium (12) having an adhesive tape on one side of which a heat-activated adhesive is applied (see paragraphs 0039-0043 and 0101-0102), as doing so would impart additional desired qualities to the support sections, such as water imperviousness, enhanced structural support and yield strength, and/or heat protection (see paragraphs 0101-102 and 0105).
Therefore, based on Chapuis’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s taping medium to be an adhesive tape on one side of which a heat-activated adhesive is applied, as doing so would impart additional desired qualities to the support sections, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski and Chapuis, as applied to claim 7 above, in view of Koshkaroff (US PG Pub 2016/0366963).
Regarding claim 8, Kostrzewski and Chapuis together teach the limitations of claim 7, as discussed above, and further teach wherein the adhesive tape (support tape of Kostrzewski, as modified by Chapuis above) is bonded to the rear side of the upper-body piece (130b of Kostrzewski) by heating (see Fig. 2 of Kostrzewski and paragraphs 0039-0043 and 0101-0102 of Chapuis) but fail to teach wherein the adhesive tape is further anchored to the upper-body piece by being sewn with thread.
However, Koshkaroff teaches an upper body garment (100) having panels (610, 620) that are joined together by an adhesive tape that is activated (i.e., bonded) by heating (at seams 420, see paragraph 0066 and 0079), and further sewn with thread (at 470; see Fig. 6 and paragraphs 0066 and 0079), to provide further reinforcement to the bonded seams (see paragraph 0079).
Therefore, based on Koshkaroff’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s taping medium to be further anchored to the upper-body piece by being sewn with thread, as doing so would provide further reinforcement to the bonded seams.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski, as applied to claims 1 and 18 above, in view of Yamaguchi (US Patent No. 5,937,442).
 the upper-body support unit is constituted integrally with material constituting the upper-body piece. Instead, Kostrzewski discloses wherein the upper-body support unit is formed and attached separately to the upper body piece (130a, 130b; see Fig. 9 and column 2, lines 10-20).
However, Yamaguchi teaches an upper body support garment (1, see at least Figs. 1-3 and Abstract), the garment including a upper-body support unit (“strong straining force” portions) and an upper-body piece (stretchable fabric forming the garment; see column 2, line 21 – column 3, line 8 and column 13, line 46 – column 14, line 18), wherein the support unit may be integrated into the upper-body piece using one of a variety of methods including: stitching, adhering, impregnating via an elastic resin, and forming the support unit integrally with the upper body piece by knitting sections of different straining forces (see column 13, line 46- column 14, line 18). Yamaguchi also discloses wherein forming the support unit integrally is preferable, because a relatively thin thickness of the garment can be obtained (see column 6, lines 43-51).
Therefore, based on Yamaguchi’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s upper-body support unit to be formed integrally with material constituting the upper body piece (e.g., by knitting sections of different straining forces), as doing so would allow the garment to maintain a relatively thin thickness (e.g., for enhanced comfort, flexibility, and/or lightweightness). It is noted that forming the garment integrally would also reduce manufacturing steps and/or costs.
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 22, Kostrzewski discloses the limitations of claim 18, as discussed above, but fails to disclose wherein the upper-body support unit is constituted integrally with material constituting the upper-body piece. Instead, Kostrzewski discloses wherein the upper-body support unit is formed and attached separately to the upper body piece (130a, 130b; see Fig. 9 and column 2, lines 10-20).
However, Yamaguchi teaches an upper body support garment (1, see at least Figs. 1-3 and Abstract), the garment including a upper-body support unit (“strong straining force” portions) and an upper-body piece (stretchable fabric forming the garment; see column 2, line 21 – column 3, line 8 and column 13, line 46 – column 14, line 18), wherein the support unit may be integrated into the upper-body piece using one of a variety of methods including: stitching, adhering, impregnating via an elastic resin, and forming the support unit integrally with the upper body piece by knitting sections of different straining forces (see column 13, line 46- column 14, line 18). Yamaguchi also discloses wherein forming the support unit integrally is preferable, because a relatively thin thickness of the garment can be obtained (see column 6, lines 43-51).
Therefore, based on Yamaguchi’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kostrzewski’s upper-body support unit to be formed integrally with material constituting the 
Furthermore, such a modification would be nothing more than a simple substitution of one known garment construction method for another (see known garment construction methods disclosed by Yamaguchi above). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732